                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

NATIONAL INDEMNITY COMPANY
OF THE SOUTH,

       Plaintiff,

v.                                                       Case No. 6:19-cv-13-Orl-37LRH

MA ALTERNATIVE TRANSPORT
SERVICES, INC.; and SHERRY HENRY,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiff initiated the instant action against Defendants on January 3, 2019, seeking

a declaratory judgment as to coverage for injuries sustained in a motor vehicle accident.

(Docs. 1, 9.) On March 4, 2019, Plaintiff filed a motion for extension of time to conduct the

case management conference and indicated that Defendant MA Alternative Transport

Services, Inc. (“MA Alternative”) filed a voluntary petition for bankruptcy in the U.S.

Bankruptcy Court for the Middle District of Florida, No. 6:19-bk-956-CCJ (“Bankruptcy

Proceeding”). (Doc. 17, ¶ 4.) In response, U.S. Magistrate Judge Leslie R. Hoffman

terminated the motion for extension of time because of the Bankruptcy Code’s automatic

stay provision and ordered Plaintiff to show cause why the case should not also be stayed

as to Defendant Sherry Henry. (Doc. 18.) Plaintiff responded, stating that the case should

be stayed with respect to all parties. (Doc. 22.) Accordingly, Magistrate Judge Hoffman

recommends that the Court stay the case in light of the Bankruptcy Proceeding and


                                             -1-
terminate any pending motions. (Doc. 25 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 25) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     This action is STAYED pending resolution of the Bankruptcy Proceeding.

       3.     On or before Monday, June 10, 2019, and every sixty (60) days thereafter,

              the parties are DIRECTED to file a status report regarding the Bankruptcy

              Proceeding.

       4.     The Clerk is DIRECTED to terminate all pending motions and

              administratively close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on April 10, 2019.




Copies to:
Counsel of Record


                                             -2-
